— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 8, 1990, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant was president and 50% owner of a corporation. He *427admitted that, during the claim period, the corporation continued to maintain a bank account upon which checks were drawn by claimant and also continued to pay for claimant’s health insurance. In addition, claimant received money from the corporation, which he claimed was reimbursement, and participated in efforts to sell the corporation’s equipment. These activities, including those done in connection with the closing down of the business, are sufficient to support the conclusion that claimant was not totally unemployed (see, Matter of St. Germain [Ross], 78 AD2d 565; Matter of Lieberman [Esmarco Contrs. — Catherwood], 20 AD2d 835; see also, Matter of Reitman [Catherwood], 27 AD2d 678). There is also substantial evidence to support the finding that claimant failed to diligently search for work (see, Matter of Imperato [Levine], 50 AD2d 1014; Matter of Gross [Levine], 50 AD2d 1003) and to comply with certain reporting requirements (see, Matter of Howard [Levine] 43 AD2d 52, 54).
Mahoney, P. J., Casey, Mikoll, Levine and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.